
	
		II
		Calendar No. 411
		112th CONGRESS
		2d Session
		S. 3221
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2012
			Mr. Rubio (for himself,
			 Mr. Enzi, Mr.
			 DeMint, Mr. Risch,
			 Mr. Thune, Mr.
			 Lee, Mr. Vitter,
			 Mr. Hatch, Mr.
			 Isakson, Mr. Coburn, and
			 Mr. McConnell) introduced the following
			 bill; which was read the first time
		
		
			May 23, 2012
			Read the second time and placed on the
			 calendar
		
		A BILL
		To amend the National Labor Relations Act to permit
		  employers to pay higher wages to their employees.
	
	
		1.Short titleThis Act may be cited as the
			 Rewarding Achievement and
			 Incentivizing Successful Employees Act or the
			 RAISE
			 Act.
		2.Payment of higher
			 wagesSection 9(a) of the
			 National Labor Relations Act (29 U.S.C. 159(a)) is amended—
			(1)by inserting
			 (1) after (a); and
			(2)by adding at the
			 end the following:
				
					(2)Notwithstanding a labor
				organization’s exclusive representation of employees in a unit, or the terms
				and conditions of any collective bargaining contract or agreement then in
				effect, nothing in either—
						(A)section 8(a)(1) or section 8(a)(5),
				or
						(B)a collective bargaining contract or
				agreement renewed or entered into after the date of enactment of the RAISE
				Act,
						shall
				prohibit an employer from paying an employee in the unit greater wages, pay, or
				other compensation for, or by reason of, his or her services as an employee of
				such employer, than provided for in such contract or
				agreement..
			
	
		May 23, 2012
		Read the second time and placed on the
		  calendar
	
